Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7 & 14 recite the limitation “the coupled vehicle and trailer comprises a towing configuration satisfying a predetermined set of criteria”, which is unclear as to what is required to meet “a predetermined set of criteria”.  There are no metes or bounds to define the claimed requirement of a “predetermined set of criteria”.  It seems from the specification the tire load or tire load per tire width meets the criteria [0021].

Claim 18 recites the limitation “portion of a control architecture of the vehicle” which is unclear since controller as a processor for determining load and tire width are associated with the scale and “a control architecture of the vehicle” is not defined.  It seems from the specification [0029] the control unit could be remotely connected to the vehicle on-board programming.

Claims 7, 8 & 10 recite the term “contact force” where it is unclear what measurements or calculations are required to meet the “contact force” requirement since Claim 8 only requires “determining the contact force based upon the peak pressure” but Claim 10 requires “hydraulic fluid pressure within the pressure vessel and force applied to the compressible region”.  It seems the contact force is a weight measurement on each of the tires which can be measured through a calculation of the peak pressure.  However, the term in claim 10 of an added “force applied to the compressible region” does not have a measurement value which adds to the determination of a weight value (e.g. contact value) over the peak amplitude calculation.

Claims 6 & 13 recite the limitation “the predetermined relationship comprises a look-up table comprising contact force as a function of peak pressure and a width of the tire”, which is unclear as their base claims calculate the contact force as a function of peak pressure without adding a measurement of the tire width.  It seems the addition of a tire width measurement would create a new value other than weight (e.g. contact force).  It seems that adding the additional measurement of the tire width would change the contact force to a contact force per square area and not to just a contact force and should be claimed with a different term other than contact force.

Claim 20 recites the limitation “whether the towing configuration satisfies a predetermined set of criteria comprises determining a tire load corresponding to each respective peak pressure using a predetermined relationship among tire load, hydraulic fluid pressure within the pressure vessel, and tire width” which is unclear as to a “predetermined set of criteria” and what is required since tire load and hydraulic fluid pressure are a measurement of pressure to obtain a load value.  The tire width is a measurement with no indication of how it is related to the tire load.  It seems the predetermined relationship is just threshold values for the maximum load rating per tire or a threshold for the separate value of a load per square inch of tire width. 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Helmley (US 4605081; “Helmley”) in view of Davis (US 4836308; “Davis”).  
Claim 1. Helmly discloses a method for evaluating a towing configuration [Col. 1 lines 28-47:  most large and/or busy truck terminals, depots, and refineries are now weighing, measuring the length, and counting the axles of outgoing trucks and requiring the trucks to dump excess load, if they exceed state laws or regulations, before -receiving a bill of lading. Reading truck scales, measuring truck lengths, counting axles, comparing the readings and measurements with state laws and regulations, and calculating the excess load] of a vehicle (Fig. 1 truck and trailer) coupled to a trailer (Fig. 1:  trailer 74)[Col. 4 lines 20-30], comprising: rolling a tire [Col. 14 lines 8-12] of the coupled vehicle (Fig. 1: truck with tanker trailer) and trailer (Fig. 1: tanker trailer) over a compressible region (Fig. 1: loading rack scale 19) [Col. 14 lines 60-66: with respect to the transverse center line of the scale, thereby permitting trucks to enter the platform from either end, to provide more efficient bi-directional flow of truck traffic. A Fairbanks-Morse weighing instrument is used as part of the scale] determining, in a processor (Fig. 1: central processing unit, such as a microprocessor or a computer 12), as the tire rolls over the compressible region  (Fig. 1: loading rack scale 19) [Col. 14 lines 60-66: with respect to the transverse center line of the scale, thereby permitting trucks to enter the platform from either end, to provide more efficient bi-directional flow of truck traffic. A Fairbanks-Morse weighing instrument is used as part of the scale]; determining, in the processor (12), the load [Col. 13 lines 20-40:  detect the truck's overall length, wheelbase length, and chordal length of each outside tire (wheel) as well as the number and location of axles and outside tires (wheels) of the truck. The central processing unit and logic control box then: (1) determine the maximum authorized weight (legal limit) based upon the optically sensed number and location of the axles or tires of the truck as described above, and (2) determine how much the tare weight of the truck, as measured by the scale, is below the legal limit]; and determining, in the processor (12) and based at least in part on the load [Col. 13 lines 65-68 and Col. 14 lines 1-10], whether the coupled vehicle and trailer (Fig. 1:  trailer 74)[Col. 4 lines 20-30] comprises a towing configuration (Fig. 1: truck and trailer) satisfying a predetermined set of criteria [Col. 13 lines 13-40   determine the maximum authorized weight (legal limit) based upon the optically sensed number and location of the axles or tires of the truck as described above, and (2) determine how much the tare weight of the truck, as measured by the scale, is below the legal limit. Upon verification and approval of the inserted identification cards and of the measured weight, the driver receives a printed loading ticket from the printer]. 
Helmly does not explicitly disclose:
a pressure vessel filled with a hydraulic fluid; determining, in a processor a peak pressure of the hydraulic fluid as the tire rolls over the compressible region of the pressure vessel; determining, in the processor, the tire load based upon the peak pressure; and determining, in the processor and based at least in part on the tire load.

Davis teaches a pressure vessel (Fig. 2: transducer 80) filled with a hydraulic fluid [Col. 5 lines 53-60: Load cells 80a-80d are pressure type, hydraulic sensing load cells]; determining, in a processor (Fig. 1: 16) [Col. 3 lines 5-15: Referring to FIG. 1, digital portion 12 includes a microprocessor 16. In the preferred embodiment, an 8OC3l single-chip, microprocessor manufactured by the Intel Corporation and others is utilized for microprocessor 16. Thus, microprocessor 16 contains computing circuits 18, which couple to on-chip random access memory (RAM) 20, and two programmable counters, referenced as counter 22 and timer], a peak pressure of the hydraulic fluid [Col. 2 lines 1-12:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] as the tire rolls over the compressible region of the pressure vessel (80)[Col. 1 lines 23-30:   A platform weighing system provides one conventional solution to the problems posed in weighing aircraft or other large objects. In using platform systems, the object is rolled onto a plurality of platforms. Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform]; determining, in the processor [Col. 3 lines 5-15], the tire load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] based upon the peak pressure [Col. 2 lines 1-12]; and determining, in the processor and based at least in part on the tire load [Col. 1 lines 23-30]   
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 
  
Claim 2. Dependent on the method of claim 1. Helmly does not explicitly disclose:
the compressible pressure vessel comprises a circular cross section.
Davis teaches a compressible region (Fig. 2: transducers 80a-c) comprises a circular cross section (Fig. 2: 80 transducers are circular).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with a circular cross-section as a weighing transducer to use with Helmley’s truck scales because the circular cross-section hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 
  
Claim 3. Dependent on the method of claim 1.  Helmly does not explicitly disclose: 
determining the tire load comprises using a predetermined relationship between hydraulic fluid pressure within the pressure vessel and force applied to the compressible region. 

Davis teaches a pressure vessel (Fig. 2: transducer 80) filled with a hydraulic fluid [Col. 5 lines 55-65: Load cells 80a-80d are pressure type, hydraulic sensing load cells], determining the tire load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] comprises using a predetermined relationship between hydraulic fluid [Col. 5 lines 55-65] pressure within the pressure vessel [Col. 2 lines 1-12:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] and force applied to the compressible region [Col. 2 lines 1-12:  The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

Claim 4. Dependent on the method of claim 1.  Helmly further discloses the tire comprises a width and the compressible region (28) of the pressure vessel is at least as long as the width [Col. 3 lines 30-37:  The scale is mounted along a reinforced concrete base or floor 26 of the main body of a truck-supporting platform 28. The scale and platform should be of a sufficient size and strength to support different size trucks and loads]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Helmley in view of Davis and in further view of Whitney (US 2156325; “Whitney”). 

Claims 5-6. Dependent on the method of claim 3.  Helmly does not explicitly disclose: 
1) including tire load as a function of peak pressure.
2) the predetermined relationship comprises a look-up table including tire load as a function of peak pressure and a width of the tire.
  
With regard to 1) Davis teaches a hydraulic fluid [Col. 5 lines 55-65: In the preferred embodiment analog portion 14 contains four load cells 80a, 80b, 80c, and 80d. Load cells 80a-80d are pressure type, hydraulic sensing load cells], a peak pressure of the hydraulic fluid [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] as the tire rolls over the compressible region of the pressure vessel (80) that the load is determined [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] using a peak amplitude determination [Col. 2 lines 1-12:   The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

With regard to 2) Whitney teaches the predetermined relationship comprises a look-up table [Page 5: lines 1 -15:   The b tire bearing pressure per unit of tire width may be computed for each wheel by weighing that wheel and computing] including tire load and a width of the tire [Page 1 lines 25-35:   weighing truck-loads and determining bearing pressure per unit of tire width and the like, making it easy and convenient to weigh and test the loads on the road without the delay and annoyance incident to deflecting the vehicle from its intended course in order to weigh it on a stationary scale and without the labor, loss of time and hazard incident to lifting a heavy vehicle by means of a weighing jack. The scale is also adapted for use in determining tire sizes, etc] & [Page 5: lines 1 -15:   The b tire bearing pressure per unit of tire width may be computed for each wheel by weighing that wheel and computing].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Whitney’s predetermined relationship calculating a tire load and a width of the tire to determine a tire bearing pressure as processing to use with Helmly’s tire width and load measurements because the calculation provides a value for enforcement of regulations to protect fragile roads from damage caused by vehicles with tires with high bearing pressure. 

Claims 7-11, 14, 16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Helmley (US 4605081; “Helmley”) in view of Davis (US 4836308; “Davis”) and in further view of English (US 4020911; “English”).  

Claim 7. Helmly discloses a method for evaluating a towing configuration of a vehicle and a trailer (Fig. 1: trailer and truck in towing configuration), comprising: providing, to the processor (Fig. 1: microprocessor 12), a respective towing contact force [Col. 9 lines 1-10: The measurement in progress state controls 218 continually count the number of wheels (tires) that are moving or stopped on the platform and scale. They also measure the chordal width of the tires at the height of the sensors as well as the length of the truck's wheelbase between the front and rear axle. The measurement valid state controls 220 determine if the offscale detectors (vehicle detector loops contained in the access ramps) are activated after the measurements have been completed and, if so, set the measurement invalidated state] of the vehicle and each tire of the trailer with the trailer coupled to the vehicle [Col. 13 lines 65-68 and Col. 14 lines 1-10: The scale measures the actual loaded, overall gross weight of the truck and transmits that information to the central processing unit. The optical sensors (photoelectric cells) on the sides of the platform again, in cooperation with the central processing unit and logic control box, can detect the truck's overall length, wheelbase length, and chordal length of each outside tire (wheel) as well as the number of axles and outside tires (wheels) of the truck. The central processing unit compares and verifies that the truck' s length as well as its number and location of axles/tires is the same during weigh-out as during weigh-in to make sure the driver is using the same truck. Upon verification of the inserted identification cards and of the measured values, the driver receives a bill of lading if his truck's gross weight is less than the legal maximum allowed weight. If his truck's gross weight exceeds the legal maximum authorized weight (based on truck tires, axles and length), then the driver must dump the excess weight into a collection bin, tank, or reservoir and repeat the weigh-out procedure].  
Helmly does not explicitly disclose:
The contact force for each tire of the vehicle and each tire of the trailer.
a respective non-towing contact force measurement of weight without the trailer coupled to the vehicle; and determining, by the processor and based upon the respective non-towing and towing contact forces, whether the coupled vehicle and trailer comprises a towing configuration satisfying a predetermined set of criteria. 


With regard to 1) Davis teaches determining the contact force for all the tires [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] & [Col. 9 lines 1-10: The measurement in progress state controls 218 continually count the number of wheels (tires) that are moving or stopped on the platform and scale. They also measure the chordal width of the tires at the height of the sensors as well as the length of the truck's wheelbase between the front and rear axle. The measurement valid state controls 220 determine if the offscale detectors (vehicle detector loops contained in the access ramps) are activated after the measurements have been completed and, if so, set the measurement invalidated state] comprises using a predetermined relationship between hydraulic fluid pressure within the pressure vessel [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer and tire width measurement to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 


With regard to 2)  English teaches a respective non-towing measurement of weight without the trailer coupled to the vehicle [Abstract: Several load cell fixed beams transmit the weight of the useful load of a truck or a scale device from the useful load support to the base structure, such as a truck chassis, or a trailer chassis]; and determining, based upon the respective non-towing and towing contact forces [Col. 2 lines 40-50:  s indicated in FIG. 1, in order to be able to indicate the weight of a load of logs L on the combination of a truck 1 and a trailer 2, the weight of such log load is transmitted to the truck and trailer through four load cell beams 9, which are located two on the truck and two on the trailer], whether the coupled vehicle (1) and trailer (2) comprises a towing configuration satisfying a predetermined set of criteria [After weighing coupled truck 1 and trailer 2 Col. 2 lines 15-24:   a reading taken on each (truck 1 and trailer 2)to be sure that the load on the truck and on the trailer separately do not exceed allowable values. These two readings added together should equal the total load reading. If one reading is higher than permissible, but the total (measured together Col. 1 lines 60-67) is within the legal limits, the logs can be shifted longitudinally to adjust the portions of the load on the truck and trailer appropriately].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use English’s verification of weight distribution of the truck and trailer as a zeroing process to use with Helmly’s load determination because the separated weight measurements of the truck and trailer improves the quality of measuring the useful load by zeroing out the base structure, such as a truck chassis, or a trailer chassis to determine the weight of the useful load [English Abstract].
 
Claim 8. Dependent on the method of claim 7.  Helmly further discloses contact force for each tire [Col. 9 lines 1-10: The measurement in progress state controls 218 continually count the number of wheels (tires) that are moving or stopped on the platform and scale. They also measure the chordal width of the tires at the height of the sensors as well as the length of the truck's wheelbase between the front and rear axle. The measurement valid state controls 220 determine if the offscale detectors (vehicle detector loops contained in the access ramps) are activated after the measurements have been completed and, if so, set the measurement invalidated state] may be determined by a process comprising, for each tire: driving the tire over a compressible region (Fig. 1: loading rack scale 19) [Col. 14 lines 60-66: with respect to the transverse center line of the scale, thereby permitting trucks to enter the platform from either end, to provide more efficient bi-directional flow of truck traffic. A Fairbanks-Morse weighing instrument is used as part of the scale]; determining a load as the tire rolls over the compressible region of the pressure vessel [Col. 13 lines 65-68 and Col. 14 lines 1-10: The scale measures the actual loaded, overall gross weight of the truck and transmits that information to the central processing unit].
  
Helmly does not explicitly disclose:
a pressure vessel filled with a hydraulic fluid; determining a peak pressure of the hydraulic fluid as the tire rolls over the compressible region of the pressure vessel; and determining the contact force based upon the peak pressure.  

Davis teaches a pressure vessel (Fig. 2: transducer 80) filled with a hydraulic fluid [Col. 5 lines 55-65: In the preferred embodiment analog portion 14 contains four load cells 80a, 80b, 80c, and 80d. Load cells 80a-80d are pressure type, hydraulic sensing load cells], a peak pressure of the hydraulic fluid [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] as the tire rolls over the compressible region of the pressure vessel (80) that the load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] is determined using a peak amplitude determination [Col. 2 lines 1-12:   The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

Claim 9. Dependent on the method of claim 8. Helmly does not explicitly disclose:  
A compressible region comprises a circular cross section.
Davis teaches a compressible region (Fig. 2: transducers 80a-c) comprises a circular cross section (Fig. 2: 80 transducers are circular).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with a circular cross-section as a weighing transducer to use with Helmley’s truck scales because the circular cross-section hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

Claim 10. Dependent on the method of claim 8.  Helmly does not explicitly disclose:

determining the contact force comprises using a predetermined relationship between hydraulic fluid pressure within the pressure vessel and force applied to the compressible region.

Davis teaches a pressure vessel (Fig. 2: transducer 80) filled with a hydraulic fluid [Col. 5 lines 55-65: Load cells 80a-80d are pressure type, hydraulic sensing load cells], determining the contact force [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] comprises using a predetermined relationship between hydraulic fluid [Col. 5 lines 55-65] pressure within the pressure vessel [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] and force [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] applied to the compressible region [Col. 2 lines 1-12:   The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40].
Claim 11. Dependent on the method of claim 8. Helmly further discloses the tire comprises a width and the compressible region of the pressure vessel is at least as long as the width [Col. 3 lines 30-37:  The scale is mounted along a reinforced concrete base or floor 26 of the main body of a truck-supporting platform 28. The scale and platform should be of a sufficient size and strength to support different size trucks and loads]. 

Claim 14. Helmly discloses an apparatus (Fig. 1) for evaluating a towing configuration (Fig. 1: truck and trailer) comprising a vehicle (Fig.1: truck) coupled to a trailer (Fig.1: truck & trailer), comprising: at least one pressure measuring device (Fig. 1: 19 scale) and a control unit comprising a memory and a processor coupled to the memory (Fig. 1: central processing unit, such as a microprocessor or a computer 12), the processor (Fig. 1: central processing unit, such as a microprocessor or a computer 12) operable to: receive pressure sensor measurements from said at least one pressure measuring device (12) while tires of the vehicle (Fig. 1: truck and trailer) are driven across the compressible region (Fig. 1: loading rack scale 19) [Col. 14 lines 60-66: with respect to the transverse center line of the scale, thereby permitting trucks to enter the platform from either end, to provide more efficient bi-directional flow of truck traffic. A Fairbanks-Morse weighing instrument is used as part of the scale] receive pressure sensor measurements from said at least one pressure measuring device [Col. 14 lines 60-66] while tires of the vehicle are driven across the compressible region with the trailer in tow [Col. 2 lines 20-25: In the preferred process and system, trucks are driven to a platform where they are weighed and measured before receiving their load. After taking these measurements, the central processing unit can indicate to the truck driver the location (loading rack) where the truck can receive its load and the maximum legal load it can receive]; receive pressure sensor measurements from said at least one pressure measuring device (12) while tires of the trailer are driven across the compressible region with the trailer (Fig.1: truck and trailer) in tow; whether the towing configuration satisfies a predetermined set of criteria [Col. 13 lines 65-68 and Col. 14 lines 1-10: The scale measures the actual loaded, overall gross weight of the truck and transmits that information to the central processing unit. The optical sensors (photoelectric cells) on the sides of the platform again, in cooperation with the central processing unit and logic control box, can detect the truck's overall length, wheelbase length, and chordal length of each outside tire (wheel) as well as the number of axles and outside tires (wheels) of the truck. The central processing unit compares and verifies that the truck' s length as well as its number and location of axles/tires is the same during weigh-out as during weigh-in to make sure the driver is using the same truck. Upon verification of the inserted identification cards and of the measured values, the driver receives a bill of lading if his truck's gross weight is less than the legal maximum allowed weight. If his truck's gross weight exceeds the legal maximum authorized weight (based on truck tires, axles and length), then the driver must dump the excess weight into a collection bin, tank, or reservoir and repeat the weigh-out procedure]. 

Helmley does not further disclose:
1)a pressure vessel filled with a hydraulic fluid; determining, in a processor a peak pressure of the hydraulic fluid as the tire rolls over the compressible region of the pressure vessel; determining, in the processor, the tire load based upon the peak pressure; and determining, in the processor and based at least in part on the tire load.

2) receive sensor measurements while tires of the vehicle are driven across the compressible region without the trailer in tow; determine peak pressures from the received pressure sensor measurements corresponding to each tire of the trailer with the trailer in tow; and determining, based upon the respective peak pressures.

With regard to 1) Davis teaches a pressure vessel (Fig. 2 transducer 80) filled with a hydraulic fluid [Col. 5 lines 53-60: Load cells 80a-80d are pressure type, hydraulic sensing load cells]; determining, in a processor (16) [Col. 3 lines 5-15: Referring to FIG. 1, digital portion 12 includes a microprocessor 16. In the preferred embodiment, an 8OC3l single-chip, microprocessor manufactured by the Intel Corporation and others is utilized for microprocessor 16. Thus, microprocessor 16 contains computing circuits 18, which couple to on-chip random access memory (RAM) 20, and two programmable counters, referenced as counter 22 and timer], a peak pressure of the hydraulic fluid [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] as the tire rolls over the compressible region of the pressure vessel (80) [Col. 2 lines 1-12]; determining, in the processor [Col. 3 lines 5-15: a microprocessor], the tire load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] based upon the peak pressure; and determining, in the processor [Col. 6 lines 53-67] and based at least in part on the tire load [Col.1 lines 23-30] & [Col. 2 lines 1-12].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

With regard to 2)  English teaches receive sensor measurements while tires of the vehicle (Fig. 1:  truck1 and trailer2) are driven across the compressible region (6) without the trailer in tow [Abstract: Several load cell fixed beams transmit the weight of the useful load of a truck or a scale device from the useful load support to the base structure, such as a truck chassis, or a trailer chassis]; and determining, based upon the respective non-towing and towing contact forces [Col. 2 lines 40-50: indicated in FIG. 1, in order to be able to indicate the weight of a load of logs L on the combination of a truck 1 and a trailer 2, the weight of such log load is transmitted to the truck and trailer through four load cell beams 9, which are located two on the truck and two on the trailer], determine peak pressures from the received pressure sensor measurements corresponding to each tire of the trailer (2) with the trailer in tow; and determining, based upon the respective peak pressures [After weighing coupled truck 1 and trailer 2 Col. 2 lines 15-24:   a reading taken on each (truck 1 and trailer 2)to be sure that the load on the truck and on the trailer separately do not exceed allowable values. These two readings added together should equal the total load reading. If one reading is higher than permissible, but the total (measured together Col. 1 lines 60-67) is within the legal limits, the logs can be shifted longitudinally to adjust the portions of the load on the truck and trailer appropriately].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use English’s verification of weight distribution of the truck and trailer as a zeroing process to use with Helmly’s load determination because the separated weight measurements of the truck and trailer improves the quality of measuring the useful load by zeroing out the base structure, such as a truck chassis, or a trailer chassis to determine the weight of the useful load [English Abstract].
 
Claim 16. Dependent on the apparatus of claim 14. Helmly does not explicitly disclose:  
at least one pressure measuring device comprises a data acquisition module including an analog to digital converter.  


Davis teaches at least one pressure measuring device (80) comprises a data acquisition module (104) including an analog to digital converter [Col.17: lines 63-67: For example, analog section 14 of system 10 includes filter 90 and voltage-to-frequency converter 104 to reduce noise. The voltage-to-frequency conversion diminishes the influence of noise over, for example, an analog-to-digital conversion]. 
 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducer with a data acquisition module with analog to digital conversion with Helmley’s truck scales because the hydraulic transducers signal processing improves the measurement signal processing and reduces error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

Claim 20. Dependent on the apparatus of claim 14.  Helmly further discloses determining, based upon the respective load [Col. 14 lines 60-67], whether the towing configuration satisfies a predetermined set of criteria comprises determining a  load corresponding to each load using a predetermined relationship among tire load and tire width [Col. 13 lines 65-68 and Col. 14 lines 1-10: The scale measures the actual loaded, overall gross weight of the truck and transmits that information to the central processing unit. The optical sensors (photoelectric cells) on the sides of the platform again, in cooperation with the central processing unit and logic control box, can detect the truck's overall length, wheelbase length, and chordal length of each outside tire (wheel) as well as the number of axles and outside tires (wheels) of the truck. The central processing unit compares and verifies that the truck' s length as well as its number and location of axles/tires is the same during weigh-out as during weigh-in to make sure the driver is using the same truck. Upon verification of the inserted identification cards and of the measured values, the driver receives a bill of lading if his truck's gross weight is less than the legal maximum allowed weight. If his truck's gross weight exceeds the legal maximum authorized weight (based on truck tires, axles and length), then the driver must dump the excess weight into a collection bin, tank, or reservoir and repeat the weigh-out procedure]. 
Helmly does not explicitly disclose:

 that the load is determined using a peak amplitude determination.

Davis teaches a pressure vessel (Fig. 2: transducer 80) filled with a hydraulic fluid [Col. 5 lines 55-65: Load cells 80a-80d are pressure type, hydraulic sensing load cells] as the tire rolls over the compressible region of the pressure vessel (80) that the load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] is determined using a peak amplitude determination [Col. 2 lines 1-12:   The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Helmley in view of Davis and English and in further view of Whitney (US 2156325; “Whitney”). 

Claims 12-13. Dependent on the method of claim 3.  Helmly does not explicitly disclose: 
1) including tire load as a function of peak pressure.
2) the predetermined relationship comprises a look-up table including tire load as a function of peak pressure and a width of the tire.
  
With regard to 1) Davis teaches a hydraulic fluid [Col. 5 lines 55-65: Load cells 80a-80d are pressure type, hydraulic sensing load cells], a peak pressure of the hydraulic fluid [Col. 2 lines 1-7:  The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight] as the tire rolls over the compressible region of the pressure vessel (80) that the tire load [Col. 1 lines 23-30:  Typically, one platform resides under each of the object's wheels. Each platform contains at least one load cell which senses weight applied to the platform] is determined using a peak amplitude determination [Col. 2 lines 1-12:   The above and other advantages of the present invention are carried out in one form by a system that indicates an object's weight. The system includes a device which senses the object's weight and provides an analog signal which has an amplitude proportional to the weight. A conversion device couples to the sensing device so that the analog signal is converted into an oscillation signal having a frequency which is proportional to the weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Davis’s hydraulic transducers with amplitude processing to determine weight as a weighing transducer to use with Helmley’s truck scales because the hydraulic transducers reduce error from side loads to the load cells caused by various mechanical configurations of landing gear or other wheel support structures [Davis Col. 1 lines 30-40]. 

With regard to 2) Whitney teaches the predetermined relationship comprises a look-up table [Page 5: lines 1 -15:   The b tire bearing pressure per unit of tire width may be computed for each wheel by weighing that wheel and computing] including tire load and a width of the tire [Page 1 lines 25-35:   weighing truck-loads and determining bearing pressure per unit of tire width and the like, making it easy and convenient to weigh and test the loads on the road without the delay and annoyance incident to deflecting the vehicle from its intended course in order to weigh it on a stationary scale and without the labor, loss of time and hazard incident to lifting a heavy vehicle by means of a weighing jack. The scale is also adapted for use in determining tire sizes, etc] & [Page 5: lines 1 -15:   The b tire bearing pressure per unit of tire width may be computed for each wheel by weighing that wheel and computing].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Whitney’s predetermined relationship calculating a tire load and a width of the tire to determine a tire bearing pressure as processing to use with Helmly’s tire width and load measurements because the calculation provides a value for enforcement of regulations to protect fragile roads from damage caused by vehicles with tires with high bearing pressure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Helmley in view of Davis and English and in further view of KR784 (KR20080001784; “KR784” translation provided for citations). 

Claim 15. Dependent on the apparatus of claim 14. Helmly further discloses the compressible region (28) having a length sufficient to accommodate the width of each tire driven across the compressible region [Col. 3 lines 30-37:  The scale is mounted along a reinforced concrete base or floor 26 of the main body of a truck-supporting platform 28. The scale and platform should be of a sufficient size and strength to support different size trucks and loads]. 
 Helmly does not explicitly disclose:
  
the compressible region comprises an elongated hose having a length sufficient to accommodate the width of each tire driven across the compressible region.

KR784 teaches the compressible region (Fig. 1:  pad 40) comprises an elongated hose (Fig. 1: pressure elastic hose 20) having a length sufficient to accommodate the width of the pad (Fig. 1: pad 40) [Page 3 lines 110-120:  and a high-pressure elastic hose 20 in which a fluid is accommodated therein, a hydraulic system 30 connected to the other end of the high-pressure elastic hose 20, a plate shape, and the base member 10 and the high pressure A pressing member 40 installed with an elastic hose 20 interposed therebetween, a cover member 50 formed in a plate shape and installed on the base member 10, and a plate shape and the pressing member 40 ) is fixed to the upper surface and comprises a pad member 60].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use KR784’s coiled hose version of a hydraulic load sensor instead of Helmly’s cylinder transducers because the coiled hydraulic hose increases weighing accuracy by  covering more of the surface area of the weighing platform improving the pressure measurement used to determine the load on the platform. 

Claims 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helmley in view of Davis and English and in further view of Katsuzo (US 2013147242; “Katsuzo”). 

Claims 17 & 18. Dependent on the apparatus of claim 14. Helmly does not explicitly disclose: 
at least one pressure measuring device comprises a wireless data transmission module for transmitting pressure sensor measurements and a control unit comprises at least a portion of a control architecture of the vehicle.
 
Katsuzo teaches at least one pressure measuring device comprises a wireless data transmission module [0055:  The control device 40 includes, for example, a plurality of (here, eight) amplifiers 43 corresponding to each of the load cells 21A, 21A, ... 21B, 21B, ..., And a plurality of (here, eight) low-pass filters 44. , A multiplexer 45, an A / D converter 46, an I / O circuit 47, a memory 48, and an arithmetic unit 49.The control device 40 may be, for example, an information mobile terminal carried by the driver or a car navigation system mounted on the trailer truck 10.In this case, the arithmetic unit 49 of the information mobile terminal or the like can acquire various data necessary for the arithmetic described below by using an appropriate wireless communication technique]  for transmitting pressure sensor (Figs. 1 & 2:  load cells 21a&b) measurements [0055-0056] and a control unit (40) comprises at least a portion of a control architecture of the vehicle [0055  The control device 40 may be, for example, an information mobile terminal carried by the driver or a car navigation system mounted on the trailer truck 10].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Katsuzo’s wireless communication to transmit pressure sensor data to a control unit mounted in a truck’s navigation unit as an arrangement for Helmley’s hydraulic load pressure sensors and controller because the arrangement improves the efficiency of the trucker’s navigation and routing by ensuring the route avoids fragile roads not rated for measured load of the truck.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Helmley in view of Davis and English and in further view of Schein (US 2017099757; “Schein”). 

Claim 19. The apparatus of claim 14.   Helmly does not explicitly disclose:  
the control unit comprises a handheld device.
Schein teaches a controller that is a mobile application (114) installed on a mobile phone (112) [0009: Implementations herein relate to a mobile application capable of accessing a database containing various specifications of towing vehicles and towed vehicles. The term "towed vehicle" herein refers to an object towed by a towing vehicle and may be, for example and not limited to, a boat, a trailer or a vehicle. The database may include data related to, for example, vehicle tow ratings, hitch systems, a trailer's unloaded weight, gross vehicle weight ratings, gross axle weight rating, vehicle towing capacity, and tongue weight. The mobile application may allow a user to select a towing vehicle and a towed vehicle from a user interface. The mobile application may then provide to the user towing specifications such as, for example, tow ratings and other information (e.g., maximum vehicle weight limit). Such towing specifications may be presented in a systematic way, therefore improving driving safety and vehicle awareness for the user].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Schein’s implementation of a mobile app on a mobile device to receive weight data with Helmly’s processing of tire width and weight data because the mobile application increases maintainability of the vehicle by providing the driver timely information on the load and road conditions to determine the level of safety for the vehicle and the roads enroute. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 3910364 A
Baker; Charles J.
Hydraulic transducers on a truck scale
KR 100892956 B1
KIM HAK SEON et al.
An apparatus for measuring a total traffic is provided to grasp information of a vehicle passing a tollgate
RU 2390734 C1
DRACHUK EHVAL'D FEDOROVICH
runover of axles and passage of axles and bridges is identified.
WO 2016186351  
KIM, HAK-SEON
truck scale combined with an axle-load scale sensor, 
WO 2017099757  
SCHEIN VICTORIA LEIGH
towing information and displaying at least a portion of the towing information. The computing device may further receive a user selection of a towing vehicle and a towed vehicle, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856